DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 9, and 25 are objected to because of the following informalities:  
Claim 1, line 18, “fights sensors” should be --flight sensors--;
Claim 8, line 6, “a camera” should be --camera--;
Claim 9, line 2, “camera sensor” should be --camera--;
Claim 25, lines 15-16, “on first side of a fuselage” should be --on a first side of the fuselage--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 11, 25, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (US 2015/0360775).

Regarding independent claims 1 and 25:
Arai discloses an aircraft comprising:
a fuselage (100);
wings (as seen in Fig 13);
five electrically-powered ([0166]) propellers on the wings (as seen in Fig 13) to blow air over the wings (as they are on the leading edges);
flight sensors ([0024]; [0033]); and

Regarding claims 3 and 27:
The discussion above regarding claims 1 and 25 is relied upon.
Arai discloses a plurality of batteries for powering the propellers ([0166]).

Regarding claims 10, 11, and 29:
The discussion above regarding claims 1 and 25 is relied upon.
Arai discloses rotatable wings to rotate the propellers (as seen in Figs 14 and 15) via the controller ([0190]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-27, 29, and 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burigo et al. (US 2019/0071174) in view of Fredericks et al. (US 2020/0324894).

Regarding independent claims 1 and 25:

a fuselage (21);
wings (22-25);
four electrically-powered ([0072]) propellers (32-35) on the wings (as seen in Fig 1A) to blow air over the wings (as they are on the leading edges);
flight sensors ([0035]); and
a controller configured to receive sensor input for flight, including pivoting the propellers ([0035]).
Burigo does not disclose a fifth propeller.
Fredericks teaches multiple propellers on each wing (as seen in Fig 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Burigo to use multiple propellers on each wing as taught by Fredericks for the predictable advantage of increasing the amount of thrust produced by the aircraft, thus allowing for faster speeds and/or larger payloads, especially for vertical flight.

Regarding claims 2 and 26:
The discussion above regarding claims 1 and 25 is relied upon.
Burigo discloses the control configured to control attitude by adjusting propeller blade speeds ([0025]; claim 1).

Regarding claims 3 and 27:
The discussion above regarding claims 1 and 25 is relied upon.
Burigo discloses a plurality of batteries for powering the propellers ([0020]; [0022]).

Regarding claims 10, 11, and 29:
The discussion above regarding claims 1 and 25 is relied upon.
Burigo discloses rotatable wings to rotate the propellers (as seen in Figs 1A and 2A) via the controller ([0035]).

Regarding claim 12:
The discussion above regarding claim 1 is relied upon.
Burigo discloses winglets (26A, 26B) on the rear wings for stability.

Regarding claim 13:
The discussion above regarding claim 12 is relied upon.
Burigo discloses landing gear and winglets for yaw stability, but does not disclose landing gear designed for yaw stability.
Fredericks discloses landing gear which comprise a vertical airfoil portion (514), thus rendering a vertical stabilizer/winglet.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Burigo to use winglet landing gear as taught by Fredericks for the predictable advantage of combining structures where possible, thus leading to reduced weight and less complex systems (by having fewer components).

Regarding claims 14 and 32:
The discussion above regarding claims 1 and 25 is relied upon.


Regarding claims 15-22, 24, and 33-38:
The discussion above regarding claims 14 and 32 is relied upon.
Burigo renders multiple propellers on each wing, including wingtip mounted propellers (via and as seen in Fredericks, the outboard propellers are wingtip mounted), but does not render the specific manners of propeller rotation claimed (e.g. the first and fourth rotating in the same direction, etc.).
One of ordinary skill in the art recognizes that spinning propellers create torque upon the aircraft, which leads to rotational drift (e.g. yaw drift). As such, there is a strong desire to counter the torque produced to produce a zero-net torque upon the aircraft to avoid any such drifting motion. Further, one of ordinary skill recognizes that propellers may only spin in two directions (clockwise, CW, and counter-clockwise, CCW). As such, there are a limited number of finite possibilities to provide spinning propellers which produce zero-net torque. This may be accomplished by having all propellers on one side of the fuselage rotate in the opposite direction as those on the other, or may be provided by splitting the rotations in equal manners (i.e. one CW and one CCW on each side). This yields only four possible results for such propeller arrangements. Likewise, the torque from the front wing and rear wings would be provided in a similar manner, and produce like results.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the specific propeller rotations as claimed as this is 


Regarding claim 23:
The discussion above regarding claim 22 is relied upon.
Burigo discloses winglets (26A, 26B) on the rear wings.

Claims 4 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burigo et al. (‘174) in view of Fredericks et al. (‘894) as applied to claims 1 and 25 above, and further in view of Gilbert (US 3 605 935).

Burigo discloses an airframe (the structure of the aircraft), but does not disclose a removable passenger module having at least one passenger seat and a connectable cargo module.
Gilbert teaches an aircraft which may couple to removable modules holding either passengers (with seats; e.g. Fig 2) or cargo (col 9, lines 48-55) to enable more efficient travel of passengers and cargo via multi-modal transport (col 2, lines 32-41).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Burigo to use a passenger and cargo modules as taught by Gilbert for the predictable advantage of enabling more efficient travel of the passengers and cargo via multi-modal transport, thus removing the need to repeatedly load/unload all of the module contents at each location.

Claims 5, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burigo et al. (‘174) in view of Fredericks et al. (‘894) as applied to claims 1 and 25 above, and further in view of David et al. (US 2018/0151860).

Burigo disclose a vehicle having batteries, and thus a compartment containing them, but does not disclose passive cooling by directing airflow from an intake to outlet via the battery compartment.
David teaches a vehicle battery cooling system using airflow passive directed between an intake and outlet via the battery ([0023]-[0024]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Burigo to use passive cooling as taught by David for the predictable advantage of providing a simple and effective method of cooling the batteries without including parts which add to weight or require additional maintenance.

Regarding claim 31:
The discussion above regarding claim 30 is relied upon.
Burigo as modified renders a battery cooling system having an intake and outlet, and the battery installed within the compartment. The method of installation is outside the scope of the method for control as claimed.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burigo et al. (‘174) in view of Fredericks et al. (‘894) as applied to claim 1 above, and further in view of Shiosaki et al. (US 2017/0274991) and Martin Moreno et al. (US 2016/0121998).

Burigo discloses flight based on attitude (roll, pitch, yaw) parameters and variable thrust ([0035]), but does not disclose the controller configured to determine propeller operative status or predefined data for operating the propellers.
Shiosaki teaches an aircraft having propellers operated based on a predefined schedule or in response to sensed environmental conditions ([0046]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Burigo to use predefined data as taught by Shiosaki as this is a recognized equivalent means for predictably providing propeller control to the aircraft, and to reduce the need for calculations, thus saving time.
Further, Martin Moreno teaches an aircraft determining operative status of propellers ([0029]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Burigo to determine operative status as taught by Martin Moreno for the predictable advantage of ensuring the propellers are operational for flight, and to determine failures or emergencies which may require landing.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burigo et al. (‘174) in view of Fredericks et al. (‘894) as applied to claim 1 above, and further in view of Cherepinsky et al. (US 2018/0053427).

Burigo discloses controlling based on flight sensors, but does not disclose lidar, radar, or a camera for detecting and avoiding objects during flight.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Burigo to use the sensors as taught by Cherepinsky for the predictable advantage of determining minimum safe distances and avoiding objects and other vehicles, thus increasing flight safety.
As the vehicle uses the sensors to detect objects, the controller would be configured to use any sensor during any stage of flight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619